Citation Nr: 0907777	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran had honorable active service from February 1947 
to February 1950, from October 1950 to December 1951, and 
from July 1952 to January 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied the Veteran's claim for 
a TDIU.  

The Board remanded this case in February 2004, January 2005, 
December 2007, and August. 2008.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2007, the Board advanced this case on the docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).


FINDINGS OF FACT

1. The Veteran is service-connected for cervical spine 
fracture with arthritis and disk disease, currently evaluated 
as 40 percent disabling; and right knee chondromalacia 
patella, currently evaluated as 20 percent disabling.  The 
Veteran's combined evaluation for compensation purposes is 50 
percent due to service-connected disabilities.

2. The Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of 
entitlement to a TDIU.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran claims he is unable to obtain or maintain 
substantially gainful employment because of the severity of 
his service-connected cervical spine and right knee 
disabilities and, therefore, is entitled to a TDIU.

The Veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the Veteran's disabilities may 
be considered under subjective criteria.  If the Veteran is 
unemployable by reason of his disabilities, 
occupational background, and other related factors, an 
extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the Veteran 
actually works and without regard to the Veteran's earned 
annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court, citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), 
noted the following standard:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In this case, the Veteran's service-connected 
disabilities are cervical spine fracture with arthritis and 
disc disease, rated as 40 percent disabling; and 
chondromalacia patella of the right knee with probable 
patellar tendon rupture, rated as 20 percent disabling.  The 
combined schedular rating for his service-connected 
disabilities is 50 percent.  See 38 C.F.R. § 4.25 (the 
combined ratings table).  Thus, the minimum percentage 
requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are 
not met.

Nevertheless, the Veteran may meet the requirements for a 
TDIU on an extra-schedular basis as the evidence shows that 
his service-connected disabilities, when considered in light 
of his education and occupational experience, render him 
incapable of obtaining or retaining substantially gainful 
employment.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 
15 Vet. App. 1, 10 (2001).  

According to the June 1999 VA examiner, the Veteran worked as 
a heavy equipment operator and a petroleum technician.  At a 
December 2001 examination, he indicated that he was a truck 
driver but he retired from full-time work in 1970.  After 
that, he had part-time jobs as a minister, painter, carpenter 
and delivery driver.  In an August 2007 statement, the 
Veteran reported that he stopped working as a painter in 
1995.  Nevertheless, the August 2006 VA examination report 
notes that he stopped working as a delivery driver in 1999 as 
he could not shift the truck into gear due to his service-
connected right knee.

With respect to his education, he indicated that the highest 
grade in school that he completed was the 10th grade.  He 
reported no other education or training.  Indeed, as his 
post-service jobs demonstrate, he found work as a laborer.  
In this regard, at his January 2008 VA examination, post 
three remands, the Veteran indicated that he has no typing or 
computer skills and that it would be difficult for him to 
find sedentary employment due to a lack of adequate skills.  

In August 2006 and January 2008 VA examination reports and 
the April 2008 addendum report, two VA examiners concluded 
that the Veteran's service-connected disabilities were the 
primary reason that he was not employed.

The August 2006 examiner opined that his service-connected 
neck condition prevented him from working in any capacity.  
Based on this opinion, the Board remanded his claim for a VA 
general medical examination to determine the effect of his 
service-connected disabilities on his employability.

The January 2008 examiner opined that it is at least as 
likely as not that the Veteran's individual employability is 
due to or related to his service-connected disabilities.  The 
examiner also stated that any further specification would be 
merely speculative.  In response, the RO requested an 
addendum for the examiner to explain the medical reasons why 
the service-connected disabilities alone cause 
unemployability.  In an April 2008 addendum, the examiner 
reiterated that the Veteran was unemployable solely due to 
his service-connected disabilities except for sedentary 
employment if such employment would be available in the 
absence of any specific skills.  So, in essence, this 
examiner ultimately determined the Veteran's service-
connected disabilities precluded him from performing the jobs 
he has had since his discharge from the military in 1961.

In a Board decision, dated in August, 2008, the claim was 
remanded to be referred to the Undersecretary for Benefits or 
to the Director of Compensation and Pension Service for 
consideration of a TDIU on an extra-schedular basis.  
Subsequently, in a letter dated in December 2008, the 
Director of the Compensation and Pension Service denied the 
Veteran's claim of entitlement to TDIU on an extra-schedular 
basis.

Notwithstanding the findings of the Director of the 
Compensation and Pension Service in August 2008, and in light 
of the evidence set forth above, the Board agrees with the 
Veteran and finds that his service-connected disabilities 
render him incapable of obtaining or retaining substantially 
gainful employment.  As set forth extensively above, the 
Veteran has a 10th grade level of education and has no typing 
or computer skills.  His post-service employment history is 
primarily labor related work which the Veteran is no longer 
capable of undertaking.  Based on a careful analysis of the 
lay and the competent medical evidence of record, which the 
Board finds credible and persuasive, the Board concludes that 
the Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, the Court has cautioned VA against seeking 
additional medical opinions where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because, at the very least, a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  As such, the Board finds that 
entitlement to TDIU is warranted on an extra-schedular basis.  


ORDER

Entitlement to a TDIU is granted, subject to the statutes and 
regulations governing the payment of monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


